Citation Nr: 0212101	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-21 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to a disability evaluation in excess of 30 
percent for degenerative arthritis of the left knee status 
post patellectomy and fusion.  

2.  Entitlement to restoration of a 40 percent disability 
rating for degenerative arthritis of the left knee status 
post patellectomy and fusion.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans 



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1968.  Service records show that the veteran was awarded the 
Purple Heart and Combat Action Ribbon.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

The Board finds that the issues on appeal are entitlement to 
a disability evaluation in excess of 30 percent for 
degenerative arthritis of the left knee status post 
patellectomy and fusion, entitlement to restoration of a 40 
percent disability rating for degenerative arthritis of the 
left knee status post patellectomy and fusion, and 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  

An April 1999 rating decision assigned a 30 percent rating to 
the service-connected left knee disability effective April 1, 
1998.  The veteran filed a notice of disagreement in June 
1999.  In a September 1999 rating decision, the RO 
"continued" a 40 percent evaluation for the service-
connected left knee disability effective November 1, 1999, 
after granting an extension for a 100 percent rating based on 
convalescence following surgery.  In a November 1999 rating 
decision, the RO reduced the disability evaluation for the 
service-connected left knee disability from 40 percent to 30 
percent effective November 1, 1999, stating that the 
September 1999 rating decision had "inadvertently picked 
up" the previous evaluation as 40 percent.  In November 
1999, the veteran filed a notice of disagreement with the 
November 1999 rating decision.  A statement of the case and 
supplemental statement of the case were issued in November 
1999 and January 2000.  In a September 2000 statement, the 
veteran's representative indicated that the service-connected 
left knee was more severe.  The veteran submitted a 
substantive appeal in September 2000.  Thus, the Board finds 
that the issues of entitlement to an increased rating for the 
left knee disability and entitlement to a restoration of the 
40 percent evaluation for the left knee disability are before 
the Board for appellate review.   

In a June 2000 rating decision, the RO denied the claim for 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  The 
veteran timely appealed this issue and this issue is before 
the Board for appellate review as well.    

In a June 2000 decision, the RO granted entitlement to 
service connection for post traumatic stress disorder (PTSD) 
and assigned a 10 percent disability evaluation effective 
August 30, 1999.  In a September 2000 statement, the 
veteran's representative indicated that the veteran's 
service-connected PTSD was more severe.  The Board interprets 
this statement as a notice of disagreement with the June 2000 
rating decision.  This matter is addressed below.  

In a September 2001 statement, the veteran and his 
representative indicated that the veteran wished to file a 
claim for service connection for diabetes mellitus Type 2, as 
secondary to exposure to Agent Orange.  The Board notes that 
in May 2001, type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes) was added to the list of 
presumptive diseases associated with exposure to herbicide 
agents used in Vietnam, effective July 9, 2001.  See 66 Fed. 
Reg. 23166 (May 8, 2001).  This new claim has not been 
previously addressed or adjudicated by the RO, and therefore 
it is referred to the RO for appropriate development.   

The Board also notes that in the December 1999 VA 
examination, the VA examiner indicated that the veteran had a 
postsurgical complication of reflex sympathetic dystrophy 
after surgery on his service-connected left knee.  The Board 
refers the claim of entitlement to service connection for 
reflex sympathetic dystrophy as secondary to the service-
connected degenerative arthritis of the left knee status post 
patellectomy and fusion to the RO for appropriate action.  

Lastly, the Board finds that a remand in this case is 
appropriate as opposed to development of the case by the 
Board pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 
(a)(2)).  In the present case, the outcome of the veteran's 
claim of entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
contingent upon the outcome of the claim of entitlement to a 
disability evaluation in excess of 10 percent for PTSD and 
the claims of entitlement to service connection for diabetes 
mellitus due to herbicide exposure and reflex sympathetic 
dystrophy as secondary to the service-connected left knee 
disability.  For this reason, the Board finds these issues to 
be "inextricably intertwined".  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991).  The Court of Appeals for 
Veterans Claims (Court) has held that the prohibition against 
the adjudication of claims that are inextricably intertwined 
is based upon the recognition that claims related to each 
other in the prescribed degree should not be subject to 
piecemeal decision-making or appellate litigation.  See 
generally Parker v. Brown, 7 Vet. App. 116 (1994).  

Accordingly, the veteran's claim of entitlement to a total 
rating based upon individual unemployability due to service-
connected disabilities may not be adjudicated until such time 
as the claim of entitlement to a disability evaluation in 
excess of 10 percent for PTSD, and the claims for entitlement 
to service connection for diabetes mellitus and reflex 
sympathetic dystrophy have been adjudicated by the RO.  


REMAND

The Board has carefully reviewed the claims file and finds 
that, for the reasons set forth below, this matter must be 
remanded to the RO for additional development and 
adjudication.  

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) was enacted.  The VCAA redefined VA's duty to assist a 
veteran in the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations were 
published in the Federal Register in August 2001.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
Board finds that the RO should notify the veteran of the VCAA 
and ensure that the requirements of the VCAA have been 
satisfied.  

In the present case, the veteran contends that he is 
unemployable as a result of his service-connected 
disabilities, specifically his service-connected left knee.  
He also asserts that he should be assigned a disability 
rating in excess of 30 percent for the service-connected 
degenerative arthritis of the left knee status post 
patellectomy and fusion.  The veteran was afforded a VA 
orthopedic examination in December 1999.  However, in 
September 2000, the veteran's representative asserted that 
the left knee disability was more severe.  The Board finds 
that another VA examination is necessary to determine the 
current severity of the left knee disability. 

The Board also finds that the December 1999 VA examination 
was not adequate.  Review of the examination report reveals 
that the VA examiner did not indicate the position of the 
fused knee, such as whether the left knee was fused in 
favorable or unfavorable ankylosis.  The VA examiner did not 
describe the position of the left knee in degrees.  Since the 
service-connected left knee disability is rated under 
Diagnostic Code 5256, this information is necessary.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001).  

The Board also finds that another VA examination is necessary 
to determine whether the service-connected left knee 
disability renders the veteran unemployable.  The Board 
points out that evidence of record shows that in April 2000, 
the Social Security Administration indicated that the 
veteran's claim for disability benefits had initially been 
denied because it was felt that his left knee disability 
would improve after surgery and would not be severe for 
twelve months in a row.  However, the Social Security 
Administration further stated that additional medical 
evidence showed that the veteran continued to have severe 
pain and he required a cane in order to walk; the Social 
Security Administration determined that the veteran was 
unable to perform all work as of June 22, 1999.  VA treatment 
records dated in 2001 and 2001 show that the veteran was 
being treated for severe pain of the left leg and foot.  

In light of this evidence, the Board finds that another VA 
examination is necessary in order to determine whether the 
veteran is unable to secure and follow substantially gainful 
occupation by reason of his service-connected left knee 
disabilities and other service-connected disabilities.   

Review of the record shows that the RO obtained the veteran's 
VA treatment records dated from January 1998 to June 2001.  
The Board finds that the RO should make an attempt to obtain 
the relevant VA treatment records dated from June 2001, since 
such records may establish unemployability due to the 
service-connected left knee and are relevant to the veteran's 
claim.  

Lastly, as noted in the Introduction, in a June 2000 
decision, the RO granted entitlement to service connection 
for PTSD and assigned a 10 percent disability evaluation 
effective August 30, 1999.  In a September 2000 statement, 
the veteran's representative indicated that the veteran's 
service-connected PTSD was more severe.  The Board interprets 
this statement as a notice of disagreement with the June 2000 
rating decision.  
    
The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not had an opportunity to issue a Statement of the 
Case as to this issue.  Under the Court's jurisprudence, the 
Board is obligated to remand, rather than refer, this issue.  
See Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 
238 (1999).

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The veteran should be contacted by 
the RO and requested to provide the names 
and addresses of the medical care 
providers who treated him for the left 
knee disability since June 2001.  After 
securing appropriate consent from the 
veteran, any medical care providers so 
identified should be asked to provide 
copies of the veteran's treatment 
records, if such records are not 
currently associated with the claims 
folder.

The RO should attempt to obtain the VA 
treatment records dated from June 2001.  

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the current severity of his service-
connected left knee disability.  (Any 
examinations deemed necessary for 
adjudication of the PTSD and diabetes 
claims should also be arranged.)  The 
examiner should review the evidence in 
the claims folder, including a complete 
copy of this REMAND, and acknowledge such 
review in his or her report.  The 
examiner should determine the angle, in 
degrees, at which the left knee is fused.  
The examiner should specify what 
symptomatology of the left knee and leg 
is due to the service-connected left knee 
disability.  In particular, the examiner 
should determine whether the veteran has 
developed reflex sympathetic dystrophy as 
a result of the knee disability and 
surgery.  

The examiner should render an opinion as 
to whether, without regard to the 
veteran's age, retirement status or the 
impact of any nonservice-connected 
disabilities, the veteran's service-
connected left knee and other service-
connected disabilities render him unable 
to secure or follow a substantially 
gainful occupation.

3.  The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an increased evaluation for PTSD.  The 
veteran and his representative, if any, 
should be provided with copies of the 
Statement of the Case and advised of the 
time period in which to perfect his 
appeal. 

4.  The RO should readjudicate the 
veteran's claims of entitlement to a 
disability evaluation in excess of 30 
percent for degenerative arthritis of the 
left knee status post patellectomy and 
fusion, entitlement to restoration of a 
40 percent disability rating for 
degenerative arthritis of the left knee 
status post patellectomy and fusion, and 
entitlement to a total rating based upon 
individual unemployability due to 
service-connected disabilities.  If any 
of the benefits sought on appeal remain 
denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



